*700
ORDER

PER CURIAM.
Movant, Seddrick Franklin,1 appeals from the judgment denying his Rule 29.152 motion for post-conviction relief after an evidentiary hearing. We previously affirmed his convictions on first degree murder, first degree assault, two counts of first degree robbery, two counts of first degree burglary, two counts of forcible sodomy, and four counts of armed criminal action. State v. Franklin, 16 S.W.3d 692 (Mo.App. E.D.2000). He now claims his trial counsel was ineffective for failing to timely and properly file his medical records with the trial court.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. In various portions of the Record on Appeal, Movant’s first name is alternatively spelled "Cedrick” or "Ceddrick.”


. Unless otherwise indicated, all Rule references are to the Missouri Court Rules (2002).